Case 5:17-cv-00063-NKM-JCH Document 174 Filed 03/12/20 Page 1 of 2 Pageid#: 5382




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                             HARRISONBURG DIVISION

  TERRY A. RIGGLEMAN,                              )
                                                   )
        Plaintiff,                                 )
                                                   )
  v.                                               )
                                                   )      Civil Action No.:
  HAROLD CLARKE, et al.,                           )      5:17-cv-00063-NKM-JCH
                                                   )
        Defendants.                                )      JURY TRIAL DEMANDED
                                                   )

                                 JOINT STATUS REPORT

          Plaintiff Terry Riggleman and Defendants Harold Clarke and Mark

   Amonette, pursuant to the Court’s Order dated January 3, 2020, provide the

   following update to the Court regarding Plaintiff’s medical treatment:

          Terry Riggleman began treatment for his chronic Hepatitis C on January 16,

   2020, receiving his first dose of a direct acting antiviral drugs. Mr. Riggleman

   reports that his treatment has been proceeding. Resultingly, Mr. Riggleman is no

   longer seeking a preliminary injunction against Defendants at this time.

        Respectfully submitted this 12th day of March 2020,


  /s/ Mario B. Williams                            /s/ Elizabeth Martin Muldowney
  Mario B. Williams                                Edward J. McNelis, III
  VSB #91955                                       Elizabeth Martin Muldowney
  NDH LLC                                          SANDS ANDERSON, PC
  44 Broad Street NW                               1111 East Main Street, Suite 2400
  Atlanta, Georgia 30303                           P.O. Box 1998
  Ph: (404) 254-0442                               Richmond, Virginia 23218-1998
  Facsimile: (404) 935-9391                        emcnelis@sandsanderson.com
  mwilliams@ndh-law.com                            emuldowney@sandsanderson.com
Case 5:17-cv-00063-NKM-JCH Document 174 Filed 03/12/20 Page 2 of 2 Pageid#: 5383




                               CERTIFICATE OF SERVICE

          I hereby certify that on this 12th day of March 2020, I electronically filed the

   foregoing with the Clerk of Court using the CM/ECF system which will then send a

   notification of such filing to the following:

                Edward J. McNelis, III
                Elizabeth Martin Muldowney
                SANDS ANDERSON, PC
                1111 East Main Street, Suite 2400
                P.O. Box 1998
                Richmond, Virginia 23218-1998
                emcnelis@sandsanderson.com
                emuldowney@sandsanderson.com

                Laura Elizabeth Maughan
                Office of the Attorney General – Richmond
                202 N. Ninth Street
                Richmond, VA 23219
                lmaughan@oag.state.va.us

         Respectfully submitted this 12th day of March 2020,

                                                   /s/ MARIO B. WILLIAMS
                                                   Mario B. Williams
                                                   VSB #91955


  NDH LLC
  44 Broad Street NW
  Atlanta, Georgia 30303
  Ph: (404) 254-0442
  Facsimile: (404) 935-9391
  mwilliams@ndh-law.com
